
	

114 HR 3862 IH: Community College to Career Fund Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3862
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Ms. Duckworth (for herself, Mr. Langevin, Mr. Conyers, Mr. Cartwright, Ms. Tsongas, Mr. Honda, Mr. Rush, Ms. Norton, Ms. DelBene, Mr. Ted Lieu of California, Mrs. Lawrence, Mr. Foster, Mrs. Watson Coleman, Mr. McDermott, Mr. Quigley, Mr. Carson of Indiana, Ms. Edwards, Mr. Ashford, Mr. Sarbanes, Mr. Brady of Pennsylvania, Mr. Lipinski, Mr. Garamendi, Mr. Walz, Mr. Takai, Ms. Schakowsky, Mr. Van Hollen, Mr. Larsen of Washington, Mr. Cicilline, Mrs. Capps, Mr. Gutiérrez, Mrs. Bustos, Mr. Hinojosa, Mrs. Napolitano, Ms. Lee, Mr. Pocan, Mr. Sablan, Mr. Rangel, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Innovation and Opportunity Act to support community college and industry
			 partnerships, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community College to Career Fund Act. 2.Community College to Career Fund (a)In GeneralTitle I of the Workforce Innovation and Opportunity Act is amended by adding at the end the following:
				
					FCommunity College to Career Fund
						199.Community college and industry partnerships program
 (a)Grants authorizedFrom funds appropriated under section 199A, the Secretary of Labor (in coordination with the Secretary of Education and the Secretary of Commerce) shall award competitive grants to eligible entities described in subsection (b) for the purpose of developing, offering, improving, and providing educational or career training programs for workers.
							(b)Eligible entity
								(1)Partnerships with employers or an employer or industry partnership
 (A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with employers or an employer or industry partnership representing multiple employers.
 (B)Description of entitiesThe entities described in this subparagraph are— (i)a community college;
 (ii)a 4-year public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels;
 (iii)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); or
 (iv)a private or nonprofit, 2-year institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) in the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
										(2)Additional Partners
 (A)Authorization of additional partnersIn addition to partnering with employers or an employer or industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State or local board in the area served by the eligible entity.
 (B)OrganizationsThe organizations described in this subparagraph are as follows: (i)A provider of adult education (as defined in section 203) or an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (ii)A community-based organization. (iii)A joint labor-management partnership.
 (iv)A State or local board. (v)Any other organization that the Secretaries consider appropriate.
 (c)Educational or career training programFor purposes of this section, the Governor of the State in which at least one of the entities described in subsection (b)(1)(B) of an eligible entity is located shall establish criteria for an educational or career training program leading to a recognized postsecondary credential for which an eligible entity submits a grant proposal under subsection (d).
 (d)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career training program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required, including a detailed description of—
 (1)the extent to which the educational or career training program described in the grant proposal fits within an overall strategic plan consisting of—
 (A)the State plan described in section 102 or 103, for the State involved; (B)the local plan described in section 108, for each local area that comprises a significant portion of the area to be served by the eligible entity; and
 (C)a strategic plan developed by the eligible entity; (2)the extent to which the program will meet the needs of employers in the area for skilled workers in in-demand industry sectors and occupations;
 (3)the extent to which the program will meet the educational or career training needs of workers in the area;
 (4)the specific educational or career training program and how the program meets the criteria established under subsection (e), including the manner in which the grant will be used to develop, offer, improve, and provide the educational or career training program;
 (5)any previous experience of the eligible entity in providing educational or career training programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section; and
 (6)how the program leading to the credential meets the criteria described in subsection (c). (e)Criteria for award (1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries, that include the following:
 (A)A determination of the merits of the grant proposal submitted by the eligible entity involved to develop, offer, improve, and provide an educational or career training program to be made available to workers.
 (B)An assessment of the likely employment opportunities available in the area to individuals who complete an educational or career training program that the eligible entity proposes to develop, offer, improve, and provide.
 (C)An assessment of prior demand for training programs by individuals eligible for training and served by the eligible entity, as well as availability and capacity of existing (as of the date of the assessment) training programs to meet future demand for training programs.
 (2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that—
 (A)include a partnership, with employers or an employer or industry partnership, that— (i)pays a portion of the costs of educational or career training programs; or
 (ii)agrees to hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training program of the eligible entity;
 (B)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to a skilled occupation in an in-demand industry sector;
 (C)are focused on serving individuals with barriers to employment, low-income, non-traditional students, students who are dislocated workers, students who are veterans, or students who are long-term unemployed;
 (D)include any eligible entities serving areas with high unemployment rates; (E)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.); and
 (F)include a partnership, with employers or an employer or industry partnership, that increases domestic production of goods.
 (f)Use of fundsGrant funds awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, and provision of educational or career training programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in in-demand industry sectors, and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.
 (2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in in-demand industry sectors and occupations, including by—
 (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;
 (B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of a general core curriculum; and
 (C)developing or enhancing student support services programs. (3)The creation of career pathway programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that—
 (A)blend basic skills and occupational training; (B)facilitate means of transitioning participants from non-credit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
 (C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of this Act);
 (D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter skilled occupations in in-demand industry sectors; and
 (E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in an in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment.
 (4)The development and implementation of— (A)a Pay-for-Performance program that leads to a recognized postsecondary credential, for which an eligible entity agrees to be reimbursed under the grant primarily on the basis of achievement of specified performance outcomes and criteria agreed to by the Secretary; or
 (B)a Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity—
 (i)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and
 (ii)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary.
										199A.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 199.
 (b)Administrative CostNot more than 5 percent of the amounts made available under subsection (a) may be used by the Secretaries to administer the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection.
 (c)Period of availabilityThe funds appropriated pursuant to subsection (a) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 2 fiscal years.
 199B.DefinitionFor purposes of this subtitle, the term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).. (b)Conforming amendmentThe table of contents for the Workforce Innovation and Opportunity Act is amended by inserting after the items relating to subtitle E of title I the following:
				
					
						Subtitle F—Community College to Career Fund
						Sec. 199. Community college and industry partnerships program.
						Sec. 199A. Authorization of appropriations.
						Sec. 199B. Definition..
 (c)Effective dateThis Act, including the amendments made by this Act, takes effect as if included in the Workforce Innovation and Opportunity Act.
			
